Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Anne Armstrong on 9/10/2021 and 9/13/2021.

The application has been amended as follows: 
In the claims:
Claim 1 (currently amended).  
Step d. delete “initial volume and replace “derived”
Step e. replace “derived”
Step f. delete “initial volume and replace “derived”.
Step g. delete “initial volume.
Claim 5 (currently amended). 
Step d. replace “derived”
derived”
Step f. replace “derived” 
Step g. after “and” add h. 
Claims 8-18 (canceled). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references do not teach a process for extraction and purification of hyaluronic acid (HA) from fermentation broth of Streptococcus or Bacillus consisting of steps a-g of claims 1 or 5, wherein the process yield ranges from 95-100% of the hyaluronic acid present in the filtered fermentation broth and wherein the HA  obtained from steps a-g has a total protein content <0.1% and a content of bacterial endotoxins <0.05%. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1632